UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7010


TARIQ EVERETTE, a/k/a Tariq Elijah Everette El,

                     Plaintiff - Appellant,

              v.

SEAN T. DILLARD, Warden; TODD E. ISHEE, Director; ERIK A. HOOKS,
Secretary of NC Department of Public Safety,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:21-ct-03023-BO)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tariq Everette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tariq Everette appeals the district court’s order dismissing his 42 U.S.C. § 1983

action without prejudice under Fed. R. Civ. P. 41(b) for failing to comply with a prior

order. On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Everette’s informal briefs do not challenge the basis for the district

court’s disposition, he has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2